Plaintiff in error filed his brief herein on the 6th day of February, 1921. No brief has been filed by defendant in error nor has any reason been assigned for failure so to do. Under the well known rule of this court, when the brief of plaintiff in error appears reasonably to sustain the assignments of error, this court will not search the record to find some theory upon which the judgment may be sustained.
We have examined the brief of plaintiff in error and find the same reasonably sustains the assignments of prejudicial error. The trial court directed the jury to return a verdict in favor of defendant in error, and against plaintiff in error, plaintiff below, on the theory that there was no evidence in favor of plaintiff on which the cause could be submitted to the jury. As shown by brief of plaintiff in error, the cause should have been submitted to the jury. The judgment of the trial court is therefore reversed and the cause remanded for new trial.
By the Court: It is so ordered.